Citation Nr: 1317598	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for PTSD prior to March 24, 2009.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Tulsa, Oklahoma.  

The Board notes that, in an October 2009 Statement of the Case, the RO characterized the issue on appeal as entitlement to an earlier effective date for a 100 percent evaluation for PTSD.  In this case, a September 2007 rating decision denied an increased rating in excess of 50 percent for PTSD.  The Veteran appealed the September 2007 rating decision.  In March 2009, the Veteran submitted a claim for entitlement to a total disability rating based upon individual unemployability (TDIU).  In an April 2009 rating decision, the RO increased the evaluation assigned for PTSD to 100 percent, effective from March 24, 2009.  The grant of a 100 percent rating for service-connected PTSD represents a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board has characterized the issue on appeal to reflect the Veteran's claim for an increased rating for PTSD in excess of 50 percent for the period prior to March 24, 2009.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 24, 2009, PTSD was manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances (including work or work-like setting) and inability to establish and maintain effective relationships and without total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

Prior to March 24, 2009, the criteria for a 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; 
(2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 

In this case, a July 2007 letter informed the Veteran of the evidence required to substantiate his claim for an increased rating.  This letter notified the Veteran of what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This letter included provisions for disability ratings and effective dates. 
With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, and has provided adequate VA examinations. The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements. 

The Veteran was afforded VA examinations in July 2007 and March 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2007 and March 2009 examinations considered all the pertinent evidence of record, including the Veteran's statements and history, and review of the claims file, and assessed the overall levels of social and occupational impairment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

II.  Analysis of Claim

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

Service connection for PTSD was granted in an April 1997 rating decision.  A 
non-compensable (zero percent) rating was assigned from January 1997 to December 1999.  A 50 percent evaluation was assigned from December 1999.  A claim for an increased rating for PTSD was received in June 2007. 

In a written statement received in August 2007, the Veteran reported that his PTSD had become progressively worse.  The Veteran reported that he would talk to people who were not there.  The Veteran asserted that a 100 percent rating was warranted for PTSD.  

In July 2007, the Veteran had a VA examination for PTSD.  At such time, he complained of trouble sleeping, reported ongoing  nightmares, and stated that the symptoms occurred constantly.  He noted that he was generally tired, frustrated, and more stressed out.  He also noted that he did not have any social activities and had not worked in three years.

Mental status examination revealed that the Veteran was oriented within normal limits and had appropriate appearance and hygiene.  His affect and mood were abnormal with disturbance of motivation and mood.  Communication and speech were within normal limits.  The Veteran reported that his concentration was sometimes impaired.  There were no delusions or hallucinations present.  There were no obsessional rituals.  The VA examiner indicated that the Veteran's thought processes were appropriate.  His judgment was not impaired.  Abstract thinking was normal.  Memory was within normal limits.  Suicidal ideation was absent.  The VA examiner indicated that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  The Veteran reported that he often had low mood and poor concentration.  The Veteran tended to isolate himself, had no social life, and suffered from chronic pain.  He had many psychosocial stressors.  The VA examiner assigned a GAF score of 50 to 60 and remarked that the Veteran had difficulty establishing and maintaining effective work/ school and social relationships.

A VA mental health treatment note dated in October 2007 reflects that the Veteran appeared euthymic with constricted affect.  The Veteran reported that he was experiencing anxiety along with difficulty sleeping.  The Veteran denied any current suicidal or homicidal ideation.  He reported that he thought about it in the past, but without plans or action.   

A VA mental health evaluation dated in December 2007 reflects that the Veteran was polite, casually dressed, and appropriately groomed.  His comprehension was good, and he was fully oriented.  His speech was normal.  The Veteran reported having anxiety on a daily basis.  His affect was appropriate to the circumstances.  The Veteran did not have thought processes or delusions, hallucinations or illusions.  His memory was adequate.  The Veteran reported that he had some suicidal ideation years ago but would not kill himself.  He had no homicidal ideations or behavior.  A GAF score of 55 was assigned.  

A VA mental health evaluation dated in January 2008 reflects that the Veteran complained of initial insomnia and some nightmares.  He did not endorse any history of mania or impulsivity.  He complained of depression "all the time" and struggled with anger and irritability.  He denied auditory hallucinations.  He reported episodic "seeing people sitting around" off and on for 15 years.  He reported that he would sometimes awaken at night cooking food.  Cognitive status was okay.  The VA psychiatrist who performed the January 2008 evaluation noted that the Veteran was alert, goal directed and intermittently tearful.  He denied suicidal ideation and did not own guns, but he admitted to hopelessness.  There was no evidence of thought disorder or psychosis.  His judgment and insight were fair with no homicidal ideation.  No GAF score was assigned.  

In this case, the evidence for this period reflects that PTSD was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as near continuous panic or depression, difficulty in adapting to stressful circumstances (including work or work-like setting) and inability to establish and maintain effective relationships.  The GAF score of 55, which was assigned in December 2007, is indicative of serious impairment.  The Board concludes that the occupational and social impairment due to PTSD more nearly approximate the criteria for a 70 percent rating under Diagnostic Code 9411.  

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411.  38 C.F.R. § 4.130.  The evidence during this time period does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, for the foregoing reasons, the Board concludes, that a 70 percent rating, but no higher, is warranted for service-connected PTSD for the entire appeal prior to March 24, 2009.  

III.  Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has described symptoms of persistent recollections of traumatic events, sleep difficulties, nightmares, panic, anxiety, social isolation and occupational impairment.  The Veteran's symptoms are contemplated by the General Rating Formula for Mental Disorders under § 4.130.  The Veteran's social isolation and occupational impairment is specifically contemplated under § 4.130 by rating assignments for various levels of occupational and social impairment due to mental disorders.  The Veteran has not described any unusual features associated with service-connected PTSD.

The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to March 24, 2009, a 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.  







REMAND

The Veteran filed a formal claim of entitlement to a TDIU in March 2009.  Therein, the Veteran indicated that he has been unemployed since 1991.  In an April 2009 rating decision, the RO granted a 100 percent rating for PTSD from March 24, 2009, the date of the receipt of the TDIU claim.  The RO did not adjudicate the issue of entitlement to a TDIU in the April 2009 rating decision.  

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s). In this case, as the Veteran is not in receipt of SMC, the claim for TDIU remains pending and must be adjudicated.  

Accordingly, this matter is REMANDED for the following action:

1.  The AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 based on impairment attributable to service-connected disabilities.  In so doing, the AMC may decide to pursue further development of the Veteran's employment history, to include providing the Veteran and his representative with VCAA notice on the issue of entitlement to a TDIU as well as a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and/or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal (entitlement to a TDIU rating) should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


